Citation Nr: 0413866	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for chronic 
hepatitis, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO).  

Procedural history

The veteran served on active duty from February 1976 to June 
1983. 

The veteran was granted service connection for a liver 
disorder (denominated by the RO as chronic hepatitis) in a 
March 1995 rating decision; a noncompensable disability 
rating was assigned.  

In December 2001, the RO received the veteran's claim of 
entitlement to an increase in the assigned disability rating.  
In an April 2002 rating decision, the RO awarded an increased 
rating of 10 percent.  The veteran disagreed with the rating 
assigned and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in May 2003.  

The veteran testified at a hearing before a RO Decision 
Review Officer (DRO) in September 2003.  The transcript of 
the hearing is associated with the veteran's claims folder.


FINDING OF FACT

The veteran's chronic hepatitis is manifested by subjective 
complaints of fatigue, joint pain and numbness, and pain in 
the side, which have been attributed by competent medical 
evidence to non service-connected disorders.  Objective 
clinical findings include mildly elevated liver function test 
results.  




CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
chronic hepatitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected chronic hepatitis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not 
involved here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
2002 rating decision, by the April 2003 statement of the case 
(SOC), and by the December 2003 supplemental statement of the 
case (SSOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
December 2001 which specifically referenced the VCAA and 
which was specifically intended to comply with its 
requirements.  Crucially, the veteran was informed by means 
of that letter as to what evidence was necessary to 
substantiate his increased rating claim, i.e., "[e]vidence 
your service connected chronic hepatitis has gotten worse."  
He was further notified of which portion of that evidence he 
was required to provide and which portion VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
make reasonable efforts to help him get relevant evidence, 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records; information such as 
"names and addresses of doctors who treated you".  In 
addition, the Board notes that the April 2002 rating decision 
contained a paragraph on the VCAA and specifically informed 
the veteran that he could "submit any additional evidence or 
request that we obtain it for you regarding this claim."

The Board finds that this document properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in April 2002, prior to the expiration 
of the one-year period following the December 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran underwent a VA examination in 
December 2001, the results of which are reported below.  An 
additional opinion was obtained in November 2003 based on a 
review of the veteran's medical records.  The veteran 
identified VA outpatient treatment records, and the RO 
requested and obtained them.  In his September 2003 hearing 
testimony, the veteran stated that he had an appointment at 
the VA liver clinic scheduled for September 30th, and the RO 
obtained those records.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
this connection, the Board is aware that in March 3003 the 
veteran mentioned that he was "trying to get social 
security".  However, there is no evidence that he actually 
applied for Social Security disability benefits, or that any 
evidence relating to Social Security benefits exists or would 
have bearing on the matter of an increased rating for 
service-connected hepatitis.  Cf. Brock v. Brown, 10 Vet. 
App. 155, 162 (1997) [VA need not obtain records from the 
Social Security Administration unless the relevancy of the 
evidence is shown].  See also Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992): "VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
indicated in his substantive appeal that he did not want a 
BVA hearing.  The veteran was afforded a personal hearing 
before a DRO in September 2003, the transcript of which is of 
record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003)  [history of injury]; see Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected liver disorder, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2003).  He essentially contends that 
symptoms associated with the disability are more severe than 
is contemplated by the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7345 deals specifically with chronic liver 
diseases, without cirrhosis, including hepatitis B.  In 
addition, Diagnostic Code 7345 appears to most closely match 
the evidence and reported symptomatology with respect to the 
veteran's liver disorder.  The veteran has not suggested 
another diagnostic code and the Board cannot identify a more 
appropriate one.  Accordingly, Diagnostic Code 7345 will be 
applied below.

Revised regulations

Effective July 2, 2001, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
disorders of the digestive system, including Diagnostic Code 
7345.  VA's General Counsel has held that, when a new statute 
is enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003.  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).


The period on appeal is from the date of the veteran's 
increased rating claim, December 3, 2001; therefore, the 
version of the regulations in effect prior to July 2, 2001 is 
not applicable to this case.  The veteran's disability will 
be evaluated under only the current version.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates via medical evidence that, in addition to 
chronic hepatitis, or hepatitis B, the veteran has also been 
diagnosed with HIV, alcoholic liver disease and hepatitis C.  
These disorders are not service-connected.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

In this case, such medical evidence exists.  The December 
2001 VA examiner attributed all symptoms noted on that 
examination, including complaints of fatigue, occasional 
nausea and fluctuations in appetite, to the veteran's HIV 
symptoms and to treatment for HIV.  The examiner reasoned 
that this was so because the veteran's liver function testing 
was only mildly elevated.  The DRO sent the veteran's claim's 
folder to be reviewed for another opinion as to the proper 
apportionment of the veteran's symptoms in November 2003.  
The reviewing physician stated that, after evaluation of both 
laboratory and clinical findings, it was his opinion that the 
symptoms noted by the veteran, such as fatigue, joint pain, 
diarrhea, abdominal pain, and numbness were related to his 
treatment for HIV.  The examiner further stated that a review 
of the side effects of medication for treatment of HIV shows 
that these drugs are known to produce the above side effects.  
Given the above information, the examiner concluded that it 
is more likely than not that the veteran's symptoms were 
secondary to medication for HIV, and were not the result of 
hepatitis.

Thus, the evidence clearly and consistently establishes that 
the veteran's current chronic hepatitis is productive of only 
mildly elevated readings on liver function testing, and is 
not responsible for the veteran's complaints of fatigue, 
joint pain and numbness, abdominal pain, diarrhea, nausea or 
fluctuations in appetite.  Accordingly, those symptoms will 
not be considered in evaluating the veteran's chronic 
hepatitis below.  

In addition to Hepatitis B, the veteran has also been 
diagnosed with Hepatitis C and alcoholic liver disease.  
While these disorders are not service connected, the Board 
finds that there is inadequate distinction in the medical 
evidence among these liver problems.  Therefore, the Board 
will treat all liver symptoms not specifically attributed to 
the veteran's HIV infection as part of his service-connected 
chronic hepatitis.  See Mittleider, supra.

Specific schedular criteria

Diagnostic Code 7345 provides the following levels of 
disability for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C):

100% Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain);

60% Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly;

40% Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period;

20% Daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period;

10% Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 
12-month period;

0% Nonsymptomatic.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §  4.14.).

Note (2): For purposes of evaluating conditions under 
diagnostic code 7345, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Note (3): Hepatitis B infection must be confirmed by 
serologic testing in order to evaluate it under diagnostic 
code 7345.

See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2003).

The Board notes that the criteria for a 20 percent rating, as 
well as those for 
40 percent and 60 percent levels, are stated in the 
disjunctive, presenting two alternate scenarios for 
establishing entitlement for each level.  With respect to the 
20 percent level, either the evidence must show that the 
veteran suffers daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or the evidence must show 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  "Incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  See note (2), above.

Schedular rating

As discussed above with respect to Mittleider considerations, 
although the veteran has ascribed various symptoms to his 
service-connected hepatitis, competent medical evidence has 
attributed such symptoms to non service-connected HIV 
infection.  Moreover, while the veteran's hepatitis has been 
consistently noted as a diagnosis in the medical records, it 
does not appear that the veteran has been treated for 
symptoms related to hepatitis.  The December 2001 VA 
examination shows that the veteran has never been treated for 
hepatitis.  A November 2003 liver test showed a stable 
condition related to his hepatitis.  A March 2003 GI clinic 
note includes a finding of no current evidence of chronic 
liver disease.  A liver ultrasound conducted in February 2003 
was within normal limits.  

The Board can identify no competent medical evidence 
indicating that the veteran suffers or has suffered 
incapacitating episodes related to his chronic hepatitis.  
Establishing incapacitating episodes requires evidence that 
the veteran has symptoms requiring bed rest and treatment by 
a physician.  There is no evidence to this effect.  While the 
veteran has consistently complained of fatigue, even he has 
not asserted that his hepatitis requires bed rest and 
treatment by a physician.  

Moreover, as discussed above, the veteran's symptoms of 
fatigue and decreased appetite have been medically attributed 
to his non service-connected HIV and the treatments 
administered for HIV.  There is no medical evidence 
consistent with a diagnosis or finding of anorexia at any 
time during the period on appeal.  

Further, the medical evidence is not consistent with symptoms 
requiring dietary restriction or continuous medication.  The 
December 2001 VA examination shows that the veteran has never 
been treated for hepatitis.  A March 2003 GI clinic note 
shows that the veteran is taking medication for HIV and for 
depression, but the examiner does not list any medications 
for hepatitis.  Nor does the other medical evidence of record 
show that medication for hepatitis has been prescribed.  
Indeed, a March 2003 GI clinic note shows the examiner's 
opinion that treatment for the veteran's hepatitis could not 
be considered given the veteran's current use of alcohol.  

The medical evidence does not show that the veteran's diet 
has been restricted due to his hepatitis.  The only arguable 
"dietary" restriction is that the veteran has been 
encouraged to give up alcohol consumption.  The Board does 
not believe that such constitutes a "dietary restriction", 
since alcohol is not a food.  See Webster's New World 
Dictionary, Third College Edition (1988), page 525 "any 
substance taken into and assimilated by a plant or animal to 
keep it alive or enable it to grow and repair tissue; 
nourishment."  

In any event, giving up the use of alcohol is specifically 
denominated as a suggestion, not as a dietary restriction.  
The March 2003 GI clinic note shows that the veteran was 
still drinking at that time and that this behavior "could 
worsen his liver damage significantly in association with 
hepatitis."  

Accordingly, the Board concludes that the criteria enumerated 
for a 20 percent disability rating for chronic hepatitis are 
not met in this case.  

The Board has also considered whether a rating higher than 20 
percent is warranted.  It is evident from a review of 
Diagnostic Code 7345 that the level of disability hinges in 
large measure on the persistence and severity of the 
disability.  That is, higher ratings under Diagnostic Code 
7345 require more frequent and severe symptomatology than do 
lower ratings.  Therefore, if the criteria for a 20 percent 
rating are not met, it logically follows that the criteria 
for a higher rating are also not met.  Moreover, additional 
factors enumerated for higher ratings, such as weight loss or 
other indication of malnutrition, hepatomegaly and near-
constant debilitating symptoms are not met in the veteran's 
case.  With respect to weight loss, the records show that the 
following weight measurements:  

195 pounds in December 2001;
193.7 pounds in June 2002;
189.8 pounds in March 2003;
188.7 pounds in July 2003;
188.5 pounds (85.5 kg) in September 2003.

While the veteran has lost 6 1/2 pounds over the past two 
years, the Board can identify no medical determination or 
finding that this represents unusual or abnormal weight loss 
or that it is in any way attributable to the veteran's 
hepatitis.  The July 2003 infectious disease clinic note 
reports that the veteran had lost 
8 pounds in the prior several months; however, this 
information appears to have come from the veteran's own 
statements.  The evidence clearly shows that in the prior 1-
year period, the veteran had lost only 5 pounds.  Again, the 
July 2003 note does not attribute any weight loss to the 
veteran's hepatitis, and as stated above, a decreased 
appetite was specifically attributed to HIV by the December 
2001 VA examiner.

With respect to malnutrition, the Board notes that the 
December 2001 VA examiner found the veteran to be well 
nourished and well developed, as did the March 2003 GI clinic 
note.  The record contains no findings of hepatomegaly.  
Moreover, there are no findings consistent with near constant 
debilitating symptoms, nor is the overall clinical picture 
consistent with such a finding.  For the reasons stated, the 
Board concludes that ratings of 40 percent, 60 percent and 
100 percent are not warranted.

The Board has considered the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), which provides that, the 
use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
However, under Diagnostic Code 7345, only the symptoms 
associated with incapacitating episodes are listed under the 
term "such as."  As stated above, the evidence does not 
support the existence of incapacitating episodes, a term 
which is specifically defined in the regulations.  The 
symptoms enumerated under the alternate scenario for 
establishing entitlement to a 20 percent disability rating 
are not listed under the term "such as" or any similar 
term.  The symptoms are listed precisely and without 
ambiguity.  Accordingly, the Board has considered only the 
symptoms enumerated.  See Mauerhan, 16 Vet. App. at 442, 
citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999) [when 
terms of regulation are unambiguous, "no further inquiry is 
usually required"].  See also Massey v. Brown, 7 Vet. App. 
204, 208 (1994) [the Board's consideration of factors which 
are wholly outside the rating criteria provided by the 
regulations is error as a matter of law].

The Board is of course also aware of and has considered the 
veteran's contentions concerning the severity of his service-
connected symptomatology, and in particular his opinion that 
his service connected disability was responsible for various 
symptoms.  During his September 2003 hearing, the veteran 
stated that his hepatitis B, hepatitis C and HIV work 
together to cause his current symptoms.  However, although 
the veteran is competent to report his symptoms, it is now 
well established as a layperson without medical training, the 
veteran is not competent to comment on medical matters such 
as the cause of such symptoms.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  These statements offered in support of the 
veteran's claim are not competent medical evidence, and 
cannot be used to establish the medical entity responsible 
for the veteran's symptoms.  The competent medical evidence 
of record, as discussed above, demonstrates that the current 
symptoms are attributable to the non service-connected HIV 
infection.  

In short for the reasons and bases expressed above, the Board 
concludes that no current symptomatology exists which is 
consistent with the award of a higher disability rating and 
which is attributable to the veteran's service-connected 
liver disorder.  According to the objective, competent  
medical evidence of record, the veteran's hepatitis is 
productive of certain laboratory findings only, and his non 
service-connected HIV infection is the source of his 
symptoms.

Extraschedular rating

In the SOC dated April 2003 and in the December 2003 SSOC, 
the RO concluded that an extraschedular evaluation was not 
warranted for the veteran's service connected liver disorder.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected chronic 
hepatitis results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  With respect to marked interference with 
employment, in March 2003 the veteran stated that he could 
work only sporadically; because of his physical problems he 
could not work regularly.  However, as explained above, the 
medical evidence indicates that the non service-connected 
HIV, not the service-connected hepatitis, is the cause of the 
veteran's physical problems.   There is no evidence of any 
hospitalization for hepatitis.  

In addition, there is no evidence of an extraordinary 
clinical picture, such as repeated surgery.  The Board has 
been unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected chronic 
hepatitis does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected chronic hepatitis.  The 
benefit sought on appeal is accordingly denied.


ORDER

The veteran's claim of entitlement to an increased disability 
evaluation for service-connected chronic hepatitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



